UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1363


CYNTHIA JOYCE SLEDGE,

                Plaintiff - Appellant,

          v.

GRAPHIC PACKAGING INTERNATIONAL, INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cv-01141-NCT-JLW)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Newell Gray, GRAY NEWELL, LLP, Greensboro, North
Carolina, for Appellant.    Mason Alexander, FISHER & PHILLIPS,
LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cynthia      Joyce   Sledge       appeals     the   district      court’s

order granting summary judgment in favor of Graphic Packaging

International, Inc. in Sledge’s civil action claiming wrongful

termination.        We   have    reviewed     the    parties’      briefs    and   the

record on appeal and find no reversible error.                     Accordingly, we

affirm for the reasons stated by the district court.                        Sledge v.

Graphic     Packaging      Int’l,     Inc.,         No.    1:12-cv-01141-NCT-JLW

(M.D.N.C.    Mar.    19,   2014).      We      dispense     with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                          2